Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-2 and 4-8 are currently pending.

Response to Amendment
The amendment filed January 27, 2022 has been entered. Applicant’s amendments in response to Final Office Action mailed November 12, 2021 has been entered. 
Claims 1-2 and 4-8 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Krols et al. (US 2015/0224839 A1), in view of Ratsch (DE 1128456 B, provided with translation) and Ames et al. (US 3,884,156 A).
Regarding claim 1, Krols teaches (Fig. 1-4): A railway traction vehicle (1) comprising: a supporting framework (Fig. 1); a swing axle (annotated Fig. 1 below) fixed to the supporting framework; two bogies (8a, 8b), each of the two bogies (8a, 8b) carrying a rubber wheel axle (annotated Fig. 1 below) with two 
Krols does not explicitly teach that the swing axle is positioned asymmetrically on a connecting line between the rail wheel axle and the rubber wheel axle, and a first distance between the rubber wheel axle and the swing axle is smaller than a second distance between the rail wheel axle and the swing axle.
However, Ratsch teaches (Fig. 1-3): a swing axle (1) is positioned asymmetrically on a connecting line between the rail wheel axle (5) and the rubber wheel axle (4) (Fig. 3), and a first distance between the rubber wheel axle (4) and the swing axle (1) is smaller than a second distance between the rail wheel axle (5) and the swing axle (1) (Fig. 3). 

Krols further does not explicitly teach that each bogie can be tilted around each bogie's swing axle by exerting an upward hydraulic, pneumatic or electric force on the bogie on a side of the rail wheel axle, or by exerting an upward hydraulic, pneumatic or electric force on the bogie on a side of the rubber wheel axle or on the rubber wheel axle itself.
However, Ratsch further teaches (Fig. 1-3): each bogie (2, 3) can be tilted around each bogie's swing axle (1) by exerting an upward hydraulic, pneumatic or electric force (using cylinder 14, Ratsch, para. 0008) on the bogie (2, 3) on a side of the rail wheel axle (5), or by exerting an upward hydraulic, pneumatic or electric force on the bogie on a side of the rubber wheel axle or on the rubber wheel axle itself.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Krols to provide a hydraulic or pneumatic cylinder that can apply an upward force on the side of the rail wheel axle, as taught by Ratsch, to actively control the pivoting of the bogie and the rail wheel around the pivot axle. Further, the hydraulic cylinder can be used to provide more distance between the force applied and the pivot axis, thereby increasing the moment and reducing the force needed to pivot the bogie.
Krols further does not explicitly teach applying downward forces on the rubber wheel axle and rail wheel axle depending on the expected traction force needed while hauling a train or during a 
However, Ames teaches (Fig. 1-2): a unique hydraulic circuit for operating the weight transfer cylinders (29, 30) responding to the traction need of the traction vehicle to automatically control their operation, and automatically apply the necessary amount of weight transfer force to the vehicle rail wheels (Ames, col. 4, lines 1-6), wherein during the hauling start phase, the downward force on the wheel axle is increased with starting of the train when a need for traction is high, and is decreased as the train has reached a desired speed where rail holding is assured by exerting sufficient force on the wheel axle (Ames, col. 3, lines 53-58).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Krols to use the electrical control unit to dynamically control the downward forces on the rubber wheel axle and the rail wheel axle depending on the traction force needed, with the use of weight transfer cylinders, as taught by Ames, in order to allow precise and accurate control over the traction of the vehicle wheels, thereby ensuring that the vehicle is safely guided on the rail with sufficient traction. 
Further, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Krols to increase the downward force on the rubber wheel axle with starting of the train, and decrease the downward force as the train has reached a desired speed, as taught by Ames, in order to ensure that the train continuously has “the amount of force necessary to maintain the tractor and the rail cars moving” (Ames, col. 3, lines 53-58).
Krols further teaches (Fig. 1-4): the electronic control unit (16) independently determines the traction power needed at each of the two rubber traction wheels (6) and the two steel rail traction 
Krols further does not explicitly teach determining a traction force needed at each of the two rubber traction wheels and the two steel rail traction wheels of each of the two bogies; and the electronic control unit dynamically control each of the respective eight motors to provide dynamic control of the ratio of the downward force on the rubber wheel axle and on the rail wheel axle of each bogie, to provide the traction force needed of each of the two rubber traction wheels and the two steel rail traction wheels of each of the two bogies simultaneously contacting on the railway rails.
However, as stated above, Ames teaches (Fig. 1-2): a unique hydraulic circuit for operating the weight transfer cylinders (29, 30) responding to the traction need of the traction vehicle to automatically control their operation, and automatically apply the necessary amount of weight transfer force to the vehicle rail wheels (Ames, col. 4, lines 1-6).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Krols to configure the electrical control unit to dynamically control the motors and thereby dynamically control the downward forces on the rubber wheel axle and the rail wheel axle depending on the traction force needed for simultaneously contacting the railway rails, with the use of weight transfer cylinders, as taught by Ames, in order to allow precise and accurate control over the traction of the vehicle wheels, thereby ensuring that the vehicle is safely guided on the rail with sufficient traction. 
Regarding claim 2, Krols, Ratsch, and Ames teach the elements of claim 1, as stated above. Krols does not explicitly teach that an upward force is exerted on the bogie on the side of the rail wheel axle 
However, Ratsch teaches (Fig. 1-3): the upward force is exerted on the bogie on the side of the rail wheel axle (5) a hydraulically extendable cylinder (14) mounted with one fixed end on the supporting framework of the vehicle (Ratsch, para. 0007, lines 70-72), and with the other moving end mounted on the end of the bogie (2, 3) that is closest to the rail wheel axle (5).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Krols to provide a hydraulically extendable cylinder mounted on the supporting framework of the vehicle and the bogie, as taught by Ratsch, in order to actively control the pivoting of the bogie and the rail wheel around the pivot axle. Further, it would be obvious for Krols to include two hydraulically extendable cylinders mounted on the supporting framework and the bogie, one for each set of road and track wheels. The additional hydraulic cylinder can be used to provide additional force and balance to pivot the bogie and the wheels, thereby reducing the force needed per cylinder.
Regarding claim 4, Krols, Ratsch, and Ames teach the elements of claim 1, as stated above. Krols further teaches: an electrical control unit (16) that determines and controls the traction of each of the eight wheels separately by adjusting the electrical energy supply to each wheel, according to the desired tractive power (Krols, para. 0021 and 0063-0064). Krols does not explicitly teach applying downward forces on the rubber wheel axle and rail wheel axle depending on the expected traction force needed while hauling a train or during a hauling start of stop phase.
However, Ames teaches (Fig. 1-2): a unique hydraulic circuit for operating the weight transfer cylinders (29, 30) responding to the traction need of the traction vehicle to automatically control their operation, and automatically apply the necessary amount of weight transfer force to the vehicle rail wheels (Ames, col. 4, lines 1-6).

Regarding claim 5, Krols, Ratsch, and Ames teach the elements of claim 4, as stated above. Krols further teaches: an electrical control unit (16) that determines and controls the traction of each of the eight wheels separately by adjusting the electrical energy supply to each wheel, according to the desired tractive power (Krols, para. 0021 and 0063-0064). Krols does not explicitly teach that the ECU matches the traction force of each wheel with the dynamic control of the ratio of the downward force on the rubber wheel axle and on the rail wheel axle.
However, Ames teaches (Fig. 1-2): a unique hydraulic circuit for operating the weight transfer cylinders (29, 30) responding to the traction need of the traction vehicle to automatically control their operation, and automatically apply the necessary amount of weight transfer force to the vehicle rail wheels (Ames, col. 4, lines 1-6).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Krols to use the electrical control unit to dynamically control the downward forces on the rubber wheel axle and the rail wheel axle depending on the traction force needed, with the use of weight transfer cylinders, as taught by Ames, in order to allow precise and accurate control over the traction of the vehicle wheels, thereby ensuring that the vehicle is safely guided on the rail with sufficient traction.
Regarding claim 6, Krols, Ratsch, and Ames teach the elements of claim 1, as stated above. Krols further teaches (claim 24): the four steel rail wheels are lined with a traction-increasing covering.
Regarding claim 7, Krols, Ratsch, and Ames teach the elements of claim 6, as stated above. Krols further teaches (claim 25): the traction-increasing covering mainly consists of a synthetic material or rubber.
Regarding claim 8, Krols, Ratsch, and Ames teach the elements of claim 1, as stated above. Krols further teaches: the traction vehicle (1) is itself hydrostatically and/or traditionally braked (Krols, paragraph 0063, lines 3-6).

Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Ratsch has not been offered for the features discussed above concerning both independently controlling traction forces of each wheel while also providing the dynamic control of the ratio of the downward force on the rubber wheel axle and on the rail wheel axle of each bogie, to provide the traction force needed of each of the rubber traction wheels and the two steel rail traction wheels simultaneously contacting on the railway rails.
The examiner responds that Krols et al. (US 2015/0224839 A1) teaches: an electrical control unit (16) that determines and controls the traction of each of the eight wheels separately by adjusting the electrical energy supply to each wheel, according to the desired tractive power (Krols, para. 0021 and 0063-0064), and Ames et al. (US 3,884,156 A) teaches (Fig. 1-2): a unique hydraulic circuit for operating the weight transfer cylinders (29, 30) responding to the traction need of the traction vehicle to dynamically control their operation, and automatically apply the necessary amount of weight transfer force to the vehicle rail wheels (Ames, col. 4, lines 1-6).
Ratsch is merely used to teach an asymmetry of the swing axle with the wheel axles and the cylinders. In response to the Applicant’s piecemeal analysis of the references, it has been held that one In re Keller, 208 USPQ 871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617